DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kanfi (US 2013/0339406 A1); Yue et al. (US 2015/0302111 A1); and Goyen (US 2014/0310241 A1) are the closest prior art on record. These reference teach aspects of instant claims 1, 9, and 17 as described in the rejections of claims 1-3, 7, 9-11, 15, 17-19 in the Office action mailed 16 September 2021. However, the closest prior art on record does not teach
wherein obtaining the corresponding data from the information storage area according to the setting information includes:
obtaining a corresponding pointer from the second area in the information storage area according to the setting information;
searching the first area in the information storage area for a corresponding storage sub-area according to the corresponding pointer; and
obtaining the corresponding data from the corresponding storage sub-area according to the setting information.

Kanfi teaches in paragraph [0118] to obtain corresponding data from the information storage area according to the setting information by obtaining a second (sub-directory) ID from the metadata record. However, the art on record does not teach obtaining the corresponding data using by performing the steps recited. These features, when considered as a whole in combination with the limitations of claims 1, 9, and 17, amount to allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159